                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-63112-BLOOM/Valle

RAYMOND T. MAHLBERG,

        Plaintiff,

v.

ELIE TAHARI LTD.,

      Defendant.
_____________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff’s Amended Motion for Entry of Final

Default Judgment, ECF No. [13]. Plaintiff filed the above-captioned action on December 18, 2019.

ECF No. [1]. A summons was issued as to Defendant Elie Tahari Ltd. (“Defendant”) on December

18, 2019. ECF No. [3]. Service of the summons and Complaint was executed on Defendant on

January 20, 2020, setting a response deadline of February 10, 2020. ECF No. [10]. After Defendant

failed to respond, the Court issued an Order requiring Defendant to submit a response by February

18, 2020, and if Defendant failed to do so, Plaintiff was ordered to submit a Motion for Entry of

Clerk’s Default by February 25, 2020. ECF No. [11].1 After Defendant again failed to answer or

otherwise respond to the Complaint, Plaintiff filed the instant Motion, requesting that this Court

enter Final Default Judgment against Defendant. Federal Rule of Civil Procedure 55(a) states:



1
  The Court’s Order, ECF No. [11], also ordered that Plaintiff serve a copy of the Order upon all
defaulting Defendants and that the Motion for Entry of Clerk’s Default should include a certificate
of service indicating that notice of the Order was sent to Defendant, including the address to which
it was sent. Plaintiff’s Certificate of Service in his Motion, however, state that the Motion was
filed through the CM/ECF system “and will be served via email when Defendant/Defendant’s
counsel enters an appearance.” ECF No. [13] at 7. Thus, Plaintiff has failed to comply with this
Court’s Order, which is an independent ground for denying the Motion.
                                                             Case No. 19-cv-63112-BLOOM/Valle


“Entering a Default. When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a) (emphasis added). Plaintiff has failed to move

for an entry of Clerk’s Default. Therefore, Plaintiff’s request for Final Default Judgment must be

denied.

          Accordingly, it is therefore ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF

No. [13], is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Elie Tahari Ltd.
Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301




                                                 2
